 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case _ - f LL E D

UNITED STATES DISTRICT COURT NOV 12 2019
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

CLERK US DISTRICT COURT

 

 

| T OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CREBTINAT CA DEPUTY
V. ‘For Offenses Committed On or After Novemoy} , 1987)
_ GUILLERMINA LLAMAS-NEVARES (1) Case Number: = 19CR3900-CAB

JAMIL. FERRARA

Defendant’s Attorney

USM Number . 33829048
[] - .
THE DEFENDANT: |
pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

oOo

 

was found guilty on count(s)
after a plea of not guilty.

 

' Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number(s)
8 USC 1326 ATTEMPTED | REENTRY OF REMOVED ALIEN 1
The defendant is sentenced as provided in pages 2 through 2: of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s) |
LJ Count(s) . is dismissed on the motion of the United States.
. Assessment: $100.00 - WAIVED
Ko _
L] JVTA Assessment*: $

Px]

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine C] Forfeiture pursuant to order filed ~ , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change i in the defendant’s economic circumstances.

dio.
Date of Impgsition af § entence.

A)

HON. Cathy Ann Ne
UNITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

. DEFENDANT: GUILLERMINA LLAMAS-NEVARES (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR3900-CAB Ds

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of: -
TIME SERVED (70 DAYS). —

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

oo

Ol The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
CL) at AM. — - on

 

 

 

C1 as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: |

Cl on or before
CL] as notified by the United States Marshal.
Gl as notified by the Probation or Pretrial Services Office.

RETURN
' [have executed this judgment as follows: |

’ Defendant deliveredon to

 

at oe ____, with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
if |

19CR3900-CAB
